Title: To John Adams from Oliver Wolcott, Jr., 30 July 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department July 30th; 1800.

The Secretary of the Treasury respectfully submits to the President of the United States, the following report upon the petition of Slocum Fowler.—
The petitioner states that at the last February term of the District Court for the District of Rhode Island, judgment was recovered against him in favour of the United States, for the sum of four hundred dollars, being a penalty incurred by him in consequence of having unladed a barrel of sugar from the sloop Good Intent, at the Port of Newport in Rhode Island, without having previously procured from the Collector of the Port, a permit therefor, as required by law—that he has been committed to gaol upon the said judgment, where he is now confined,—that he is wholly unable to satisfy or discharge said judgment, and that a large and helpless family dependent upon his daily labour for support, have now no means of subsistence but charity.
The Secretary of the Treasury confiding in the representations of the respectable characters who have signed their names in support of the petition, and in consideration of the poverty of the petitioner and the punishment he has suffered, respectfully offers it as his opinion that it is proper to grant a pardon as prayed for by the Petitioner.
All which is respectfully / submitted by


Oliv. WolcottSecy of the Treasy